Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I and II in the reply filed on 3/15/2021 is acknowledged.  The traversal is on the ground(s) that Species I and II are not distinct and that Species VII is a latching mechanism used on the embodiment of Species I and II.  This is found persuasive and the restriction between previous species I, II and VII is withdrawn.
Claims 1-3, 6-9, 11-17 and 19-24 are pending in the application. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Baxendale on 6/23/2021.
The application has been amended as follows: 
Claim 1 should read -- A rolling shutter assembly for covering an opening of a structure, the opening having an opening top wall, an opening bottom wall and oppositely disposed opening side walls, the rolling shutter assembly comprising:
a shutter support member mounted at the opening top wall;
a shutter curtain coupled to the shutter support member, the shutter curtain comprising a plurality of individual slats and a plurality of hinges interconnecting the plurality of individual slats, with a bottommost slat being a base slat, and wherein the base slat has a latch pin mounted thereto;

a base slat locking bracket mounted to the opening bottom wall on an interior side of the structure and the shutter curtain, wherein the base slat locking bracket is positioned so that the base slat can move upward and downward past the base slat locking bracket when the shutter curtain is rolled onto and unrolled from the shutter support member, and wherein the base slat locking bracket receives and engages the base slat to prevent the base slat from deflecting upward away from the opening bottom wall when a force applied from an exterior side of the shutter curtain causes the base slat to deflect toward the interior side of the structure and the shutter curtain; and
a latch mechanism mounted on the base slat locking bracket and engaging the latch pin when the base slat deflects and is engaged by the base slat locking bracket to maintain the base slat in engagement with the base slat locking bracket. –
Claim 8 should read -- The rolling shutter assembly of claim 6, comprising a bracket retention plate anchored to the opening bottom wall and defining a bracket retention slot, wherein the base slat locking bracket is removably mounted to the opening bottom wall by inserting a portion of the base slat locking bracket into the bracket retention slot whereby the bracket retention plate engages the portion of the base slat locking bracket to prevent the portion of the base slat locking bracket from pulling out of the bracket retention slot when the base slat locking bracket engages the base slat.—
Claim 11 should read -- A method for covering an opening of a structure to prevent ingress into the structure through the opening, the method for covering comprising:

mounting a base slat locking bracket to the opening bottom wall on an interior side of the structure and the shutter curtain, wherein the base slat locking bracket is positioned so that the base slat can move upward and downward past the base slat locking bracket when the shutter curtain is rolled onto and unrolled from the shutter support member; 
engaging the base slat by the base slat locking bracket to prevent the base slat from deflecting upward away from the opening bottom wall when the shutter curtain is unrolled and a force applied from an exterior side of the shutter curtain causes the base slat to deflect toward the interior side of the structure and the shutter curtain; and
engaging the latch pin with a latch mechanism mounted on the base slat locking bracket when the base slat deflects to maintain the base slat in engagement with the base slat locking bracket.—
Claim 15 should read -- The method of claim 11, wherein the base slat locking bracket comprises a bracket base plate, and wherein mounting the base slat locking bracket to the opening bottom wall comprises:

inserting a portion of the base slat locking bracket into the bracket retention slot whereby the bracket retention plate engages the portion of the base slat locking bracket to prevent the portion of the base slat locking bracket from pulling out of the bracket retention slot when the base slat locking bracket engages the base slat. –
Claim 16 should read -- A base slat locking bracket for locking a rolling shutter assembly installed to cover an opening of a structure, the opening having an opening top wall, an opening bottom wall and oppositely disposed opening side walls, the rolling shutter assembly including a shutter support member mounted at the opening top wall, a shutter curtain coupled to the shutter support member, the shutter curtain comprising a plurality of individual slats and a plurality of hinges interconnecting the plurality of individual slats, with a bottommost slat being a base slat extending inward toward an interior side of the structure and the shutter curtain and having a latch pin mounted thereon, and a pair of side tracks each having a U-shaped channel, each of the pair of side tracks mounted to a corresponding one of the opening side walls such that ends of the plurality of individual slats are received within the U-shaped channels when the shutter curtain is unrolled from the shutter support member to cover the opening, and wherein the base slat is disposed proximate the opening bottom wall when the shutter curtain is unrolled, the base slat locking bracket comprising:
a bracket base plate mounted to the opening bottom wall on the interior side of the structure and the shutter curtain; 
a base slat engagement portion extending upward from the bracket base plate and above a top surface of the opening bottom wall, wherein the base slat engagement portion is positioned so that the base slat can move upward and downward past the base slat locking bracket when the shutter curtain is 
a latch mechanism mounted on the base slat locking bracket and engaging the latch pin when the base slat deflects and is engaged by the base slat locking bracket to maintain the base slat in engagement with the base slat locking bracket. –
Claim 20 should read -- The base slat locking bracket of claim 16, comprising a bracket retention plate anchored to the opening bottom wall and defining a bracket retention slot, wherein the base slat locking bracket is removably mounted to the opening bottom wall by inserting a portion of the base slat locking bracket into the bracket retention slot whereby the bracket retention plate engages the portion of the base slat locking bracket to prevent the portion of the base slat locking bracket from pulling out of the bracket retention slot when the base slat locking bracket engages the base slat. --
Claim 21 is canceled. 
Claim 22 should read -- The rolling shutter assembly of claim 1, wherein the base slat locking bracket comprises a bracket top wall disposed above the opening bottom wall and engaging the base slat when the base slat is deflected toward the interior side of the shutter curtain and the structure, and wherein the bracket top wall has a top wall slot formed therein to receive the latch pin when the base slat is engaged by the base slat locking bracket and the latch pin is engaged by the latch mechanism.—
Claim 23 should read -- The rolling shutter assembly of claim 1, where the latch mechanism comprises a latch engagement arm that moves from a disengaged position to an engaged position to retentively engage the latch pin to maintain the base slat in engagement with the base slat locking bracket when the base slat is engaged by the base slat locking bracket. –
Claim 24 should read -- The base slat locking bracket of claim 16, wherein the latch mechanism comprises:
a latch bracket mounted on the base slat engagement portion; and
a latch locking member pivotally mounted to the latch bracket and biased to rotate to a locked position, wherein, as the base slat deflects into engagement with the base slat locking bracket, the latch pin engages the latch locking member to rotate the latch locking member out of the locked position, and wherein the latch locking member rotates back to the locked position to retain the latch pin within the latch mechanism after the latch pin moves farther toward the interior side of the structure and past the latch locking member. –
Allowable Subject Matter
Claims 1-3, 6-9, 11-17, 19, 20 and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Although the prior art references of record show some similar features of applicant's claimed invention, the fail to show a rolling shutter assembly with the claimed base slat locking bracket having a latch mechanism that engages a latch pin mounted to a base slat of the shutter . The references disclose locking recess, but there is no teaching of the claimed locking bracket with pin and latch mechanism. The examiner can find no proper motivation to combine the references of record to produce applicant's claimed device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/               Examiner, Art Unit 3634                                                                                                                                                                                                                                                                                                                                                                                 
/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634